Citation Nr: 0329306	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  98-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from June 1971 to June 1974, and 
from July 1974 to January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that determined that new and 
material evidence had not been presented to reopen the claims 
of entitlement to service connection for a low back disorder 
and impotence.  The veteran disagreed with the RO's 
determination and perfected an appeal on the matter.  
Subsequently, the RO reopened the veteran's claim for 
impotence and denied the decision on the merits.  In 
accordance with the United States Court of Appeals for 
Veterans Claims (or Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim.  In the 
remand that follows this decision, further discussion will be 
had on the merits of both claims.  

In May 2002, mail from the RO to the veteran, which notified 
the veteran of the date and time of his requested personal 
hearing, was returned to the RO as undeliverable.  In June 
2003, the RO mailed notice to the veteran, at his correct 
address, of a rescheduled personal hearing before a Veterans 
Law Judge (VLJ).  Notes from the VLJ, dated on the date of 
the hearing, July 17, 2003, show that the veteran cancelled 
his appearance.  

During the course of this appeal, the veteran's claim of 
entitlement to service connection for migraine headaches was 
granted.  



FINDINGS OF FACT

1.  By rating decision in March 1994, the RO denied service 
connection for a low back disorder and impotence; a notice of 
disagreement was not received to initiate an appeal from the 
March 1994 rating decision.

2.  Evidence received since the March 1994 rating decision is 
so significant that it must be considered in order to decide 
fairly the merits of the veteran's claims of service 
connection for a low back disorder and impotence.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision is the most recent final 
determination which effectively denied the veteran's 
underlying claims of service connection for a low back 
disorder and impotence.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claims of service connection for a low back 
disorder and impotence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In February 1980, the veteran submitted a claim of service 
connection for a low back disorder.  The RO denied the claim 
in an April 1980 rating decision for failure to report to the 
examination.  The RO sent notice of the decision to the 
veteran, and a notice of disagreement was not received to 
initiate an appeal from that determination.  Therefore, the 
February 1980 rating decision became final.  38 U.S.C.A. § 
7105(c).  

In March 1993, the veteran submitted a claim to reopen for a 
low back disorder, and included a new claim of entitlement to 
service connection for impotence.  In a March 1994 rating 
decision, the RO again denied the veteran's claim for a low 
back disorder.  In a merits decision, the RO determined that 
back injuries incurred in service were considered to be acute 
and transitory with no evidence of any chronic back condition 
on a Medical Board report near the time of separation; and 
that the evidence did not show that the veteran had a chronic 
back condition from the time of separation until the date of 
the rating.  The RO denied the claim for impotence because 
there was no evidence in the service medical records showing 
impotence, and there was no current evidence showing a 
relationship between impotence and injury in service.  The 
veteran was notified of the decision in April 1994, but a 
notice of disagreement was not received to initiate an appeal 
from that determination.  Therefore, the March 1994 rating 
decision became final.  38 U.S.C.A. § 7105(c).

In March 1997, the veteran initiated a claim to reopen both 
of the finally denied claims of service connection for a low 
back disorder and of impotence.  In October 1997, the RO 
declined to reopen either claim, determining that new and 
material evidence had not been submitted.  The veteran filed 
a notice of disagreement in December 1997.  The RO issued a 
statement of the case in January 1998, and the veteran 
perfected an appeal in March 1998.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Board notes here that the provisions of 38 C.F.R. 
§3.156(a) were recently amended.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  The amended version, however, is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims held that the prior holding in 
Justus that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.  The 
"benefit of the doubt doctrine," however, does not apply to 
the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).

As noted in the introduction, the RO, after the veteran had 
perfected an appeal from the October 1997 determination not 
to reopen the claims, reopened the claim for impotence and 
denied the claim on the merits.  Again, however, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).  
Accordingly, this initial determination of whether there is 
new and material evidence to reopen the claim for service 
connection for impotence is included with the discussion of 
new and material evidence for a low back disorder.  

Evidence of record at the time of the March 1994 rating 
decision consists of service medical records, private 
treatment and VA medical records.  Service medical records 
reflect that the veteran was treated for complaints relative 
to the back in service.  In addition to general complaints, 
in May 1978, the veteran was in an automobile accident.  
Medical entries from May 1978 to December 1978 reveal that 
the veteran primarily sustained a head injury, but that he 
also sustained cervical and low back injuries as a result of 
the accident.   Medical Board report in December 1979 noted 
that the veteran sustained minor head injury and cervical and 
low back sprain in the Spring of 1978, and that he had been 
followed by orthopedics for musculoskeletal strain.  No 
mention was made in the service medical records of impotence 
or injury to the groin or that the veteran was a prisoner of 
war.  

Private medical records received for the record are negative 
for complaints, findings or diagnosis of a chronic low back 
condition.  In a January 1991 letter from Dr. Howe to Dr. 
Wagner, it was noted that the veteran reported being tortured 
in service in the genitalia area when he was a prisoner of 
war.  In February 1991, the veteran was hospitalized 
privately for vasculogenic impotence, and underwent placement 
of an inflatable penile prosthesis.  

A November 1993 VA examination of the spine revealed a 
diagnosis of status post chronic lumbosacral strain with 
possible left-sided sciatica.  X-ray of the lumbar spine 
showed no significant abnormality.  

Evidence received since the March 1994 rating decision 
includes VA treatment records and examination reports.  At VA 
neurological examination in April 1998, the diagnosis 
included low back pain.  The examiner opined that the 
veteran's in-service 1978 back injury was not the cause the 
present symptoms, because the examination of the lumbar spine 
was almost normal at the time of examination.  

At a VA genitourinary examination in April 1998, the examiner 
had reviewed the veteran's history, including reported 
prisoner of war injuries and the penile implant in 1991.  The 
examiner opined that it was more likely than not that the 
veteran's medical condition with regard to impotence was not 
related to his service injuries and motor vehicle accident in 
1978.  The diagnosis was vasculogenic impotence.  

Newly received evidence also includes VA treatment records 
which are mostly referable to other service-connected 
disorders, not at issue in this appeal.  Noted in the history 
therein is that the veteran also reinjured his back in an 
industrial accident in December 1996.

A copy of VA's beneficiary identification system was placed 
in the file, and was negative for showing the veteran being a 
prisoner of war.  The RO also noted that review of microfiche 
was negative for showing the veteran as a POW.  

With regard to the claims to reopen, the additional evidence 
submitted in the form of the April 1998 VA examination 
reports contains evidence that was not previously considered 
which bears directly and substantially on the specific issues 
under consideration; that is, review of the record by 
physicians and proffered opinions, albeit negative opinions, 
regarding the etiology of the veteran's current low back 
disorder and impotence and their relationship to his active 
military service.  

The record now contains competent medical evidence (unlike 
the medical record in March 1993), which speaks to the causal 
connection between the veteran's back disorder and impotence 
and service; including the effect that an in-service motor 
vehicle accident may have had on the current disorders.  This 
is evidence which is neither cumulative nor redundant and is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence relative to his claims to reopen 
the issues of entitlement to service connection for a low 
back disorder and for impotence.  


Veterans Claims Assistance Act of 2000

The Board notes that the reopening of the veteran's claims 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claims, however, 
must be further developed, the veteran will have an 
additional opportunity to present evidence and argument in 
support of his de novo claims.  Consequently, the Board finds 
no prejudice.

Specifically, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  As the Board 
has determined that new and material evidence has been 
submitted relative to the service connection claim for a low 
back disorder and for impotence, further action under the 
Veterans Claims Assistance Act of 2000 will be accomplished 
as part of the development of the underlying claims for 
service connection.


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened.  To this extent only, the benefit 
sought on appeal is granted.

The claim of entitlement to service connection for impotence 
is reopened.  To this extent only, the benefit sought on 
appeal is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have been published.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  See VAOPGCPREC 11-2000.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims provided guidance 
regarding the notice requirements mandated by the VCAA.

At this juncture, the reopened claims of entitlement to 
service connection for a low back disorder and entitlement to 
service connection for impotence must be remanded for 
compliance with the notice provisions of VCAA.  In 
particular, the Board finds that the RO should advise the 
veteran as to what evidence was necessary to substantiate his 
claims, and as to his and VA's responsibilities under the 
VCAA.  The last supplemental statement of the case was issued 
in March 2000, prior to the enactment of the VCAA.  No 
subsequent notice was sent to the veteran.  Since proper 
notice has not yet been given to the veteran, the Board 
cannot proceed with the merits his service connection claims.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran of the requisite time allowed to respond to a VCAA 
notice.  


The veteran's claims are REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) are satisfied to the 
extent required by law.  In this regard, 
the veteran should receive specific 
notice as to the type of evidence 
necessary to substantiate his claims and 
the division of responsibilities between 
the veteran and VA in obtaining that 
evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As part of the 
notice required under the new law, the RO 
should ask the veteran to provide 
information regarding all evidence for 
the issues at bar that has not already 
been made part of the record.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in the aforementioned statute.  

2.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran and his representative should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claims, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

The veteran, who is the appellant in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



